


117 HR 2417 IH: Protecting Every Student Act
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2417
IN THE HOUSE OF REPRESENTATIVES

April 8, 2021
Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To distribute certain unobligated COVID–19 relief funds to States on the basis of the number of school-aged children in each State.


1.Short titleThis Act may be cited as the Protecting Every Student Act. 2.Use of unobligated relief fundsAny Federal funds made available to the Secretary of Education on an emergency or supplemental basis to prevent, prepare for, or respond to the coronavirus pandemic, which as of the date of enactment of this Act, remain unobligated shall be distributed to each State on the basis of the number of children aged 5 through 17 in such State counted in the most recent census data approved by the Secretary of Education, as compared to the number of such children in all States.

